Name: Commission Regulation (EC) NoÃ 996/2007 of 28 August 2007 amending for the 84th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 29.8.2007 EN Official Journal of the European Union L 224/3 COMMISSION REGULATION (EC) No 996/2007 of 28 August 2007 amending for the 84th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 1 and 13 August 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 969/2007 (OJ L 215, 18.8.2007, p. 6). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. the following entry shall be removed from the heading Legal persons, groups and entities: De Afghanistan Momtaz Bank 2. the entry Ahmad Fadil Nazal Al-Khalayleh (alias (a) Abu Musab Al-Zarqawi, (b) Muhannad, (c) Al-Muhajer, (d) Garib). Date of birth: 30.10.1966. Place of birth: Al-Zarqaa, Jordan. Other information: Reportedly deceased in June 2006 under the heading Natural persons shall be replaced by: Ahmad Fadil Nazal Al-Khalayleh (alias (a) Abu Musab Al-Zarqawi, (b) Muhannad, (c) Al-Muhajer, (d) Garib, (e) Abou Musaab El Zarquawi, (f) Ahmed Fad Al Nazzar Khalaylah Said, (g) Al Zarqawi Abu Musa'ab, (h) Al Zarqawi Abu Musab, (i) Al Zarqawi Ahmed Fad Al Nazzar Khalaylah Said Abu Musab, (j) Alkhalayleh Ahmed, (k) Azzarkaoui Abou Moussab, (l) El Zarquawi Abu Musaab, (m) Zarkaoui Abou Moussaab, (n) Abu Ahmad, (o) Abu Ibrahim). Date of birth: (a) 30.10.1966, (b) 20.10.1966. Place of birth: (a) Al-Zarqaa, Jordan, (b) Al Zarqa, Jordan (c) Al Zarquaa, Jordan. Passport No: (a) Z 264958 (Jordanian passport issued on 4.4.1999 in Al Zarqaa, Jordan), (b) 1433038 (Jordanian identity card issued on 4.4.1999 in Al Zarqaa, Jordan). Other information: Reportedly deceased in June 2006.; 3. the entry Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim). Title: Doctor. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Nationality: Thought to be an Egyptian national. Passport No: (a) 1084010 (Egypt), (b) 19820215. Other information: (a) Former operational and military leader of Egyptian Islamic Jihad Group, now a close associate of Usama Bin Laden, (b) Lives in the Afghanistan/Pakistan border area under the heading Natural persons shall be replaced by: Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim, (c) Al Zawahry Aiman Mohamed Rabi Abdel Muaz, (d) Al Zawahiri Ayman, (e) Abdul Qader Abdul Aziz Abdul Moez Al Doctor, (f) Al Zawahry Aiman Mohamed Rabi, (g) Al Zawahry Aiman Mohamed Rabie, (h) Al Zawahry Aiman Mohamed Robi, (i) Dhawahri Ayman, (j) Eddaouahiri Ayman, (k) Nur Al Deen Abu Mohammed, (l) Abu Fatma, (m) Abu Mohammed). Title: (a) Doctor, (b) Dr. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Nationality: Thought to be an Egyptian national. Passport No: (a) 1084010 (Egypt), (b) 19820215. Other information: (a) Former operational and military leader of Egyptian Islamic Jihad Group, now a close associate of Usama Bin Laden, (b) Lives in the Afghanistan/Pakistan border area.